Title: To James Madison from William Lee, 20 January 1802
From: Lee, William
To: Madison, James


					
						Sir
						United States Agency Bordeaux Jany 20th. 1802
					
					I take the liberty to enclose you a list of the Vessels which have entered and cleared at this 

Port from the 26 Octr. (the day on which I took charge of the Agency) to the 31 December.  I wish it 

was more perfect but such is the unaccomodating disposition of our American Captains that there is 

no persuading them into any measure of public utility not enforced by the Government.  Were they 

obliged by laws to exhibit their manifest and other papers to me, it would then be in my power to 

give a correct state of the supplies recd. at this market by which, means our merchants would be 

enabled to make accurate calculations.
					I am much harrassed with the complaints and sufferings of American seamen, twenty of 

whom I have now in the Hospitals and there are at least one hundred and fifty strolling about the 

streets of this City in the greatest distress.  Some of these men have been turned on shore from their 

respective Vessels upon the most    frivolous pretences.  Many have been discharged from Ships which 

have been sold, but most of them have collected here from Spain and different ports of the Republic; 

and they conduct in general in so unruly a manner, that the Commissary of Police has lately 

written me the following letter respecting them.
					 Copy by translation
					Liberty Equality
					 Police of Bordeaux
					No. 3625
					Bordeaux 25 Nivose 10th. Year of the French Republic One & indivisible
					The Commissary General of Police
					To the Agent of the United States of America
					Citizen
					I am informed that a great many foreign sailors, most of whom call themselves 

Americans, are strolling about the streets of this City, and that those not belonging to any 

vessels have no place of residence and therefore very easily escape the Inspection of the 

Police, and the research of the Citizens who feed and furnish them with necessaries.  Their 

conduct authorizes me to consider them as vagabonds, and it is to be feared that they will 

disturb the public tranquillity.
					It is therefore with a view of preventing such consequences as well as for the sake of your 

nation, that it appears to me an object of the first moment to compel these american Seamen to 

repair to their respective Ports.  If you are of my opinion as I am sure you must be, I invite you to 

take such steps as you think necessary to hasten their departure from Bordeaux; and in case you 

need my interference to put this plan into execution, I will cooperate with you in the most efficacious 

manner.
					Salut
					for the Commissary General
					the Secretary General
					(sign’d) Babert
					On receiving this letter, I assured the Commissary that I would do every thing in my power 

to remedy the evil he complained of; and accordingly, I have been for some days past, occupied in 

distributing among the American Vessels now in Port, all the idle Sailors to be found: and I have 

been so successful, that in a few days I hope to have only to provide for the Invalids and those who 

are in the hospitals; which I shall do by furnishing them with provisions, and procuring them a 

passage, in some Vessel, bound to the United States: the Captain of which, I shall take the liberty to 

refer to you for such compensation, as you may judge fit to make.
					The Ports of Europe are at this moment full of this valuable class of our Citizens; and it 

appears to me that if one of our national ships now in the Mediterranean, was ordered to visit 

on her return home some of the principal places, and to take on board all those 

Seamen who may be found in distress, or even if a ship was ordered out from America for that 

purpose, it would be attended with much less expence to the U States than the present mode of 

providing for these fugitives.
					In venturing this hint, permit me to go further, and suggest the necessity of a revisal of 

the law for the protection of Seamen, which in its present state is quite inadequate for the purposes 

intended.  If Captains were not allowed to discharge their Crews in foreign ports upon any 

pretext whatever, it would put an end to the cruel treatment which seamen frequently experience 

from them, in order that they may be forced to ask for their discharge.  When a vessel is sold abroad 

the captain should be obliged to procure his Crew a passage home, and to support them until they 

arrive there.  As the Law at present stands, it is optional with the Master whether to find them a 

passage or to furnish them with a certain sum of money for that purpose, which has generally been 

fixed at two months advance; but the Captain has it always in his power to bring the sailors in debt, 

and of their two months advance there remains but a trifle.  These alterations would go a great way 

toward preventing our seamen from becoming a charge to government and from entering into 

foreign service to the prejudice of the Commerce of the United States.
					Among the many frauds practised upon our Citizens is one which I beg leave to mention to 

you as I fear, it is not in my power at present to remedy it, the Consular Convention not being in 

force nor any Law defining clearly the powers & duties of Consular agents.
					Foreign merchants settled within the United States, and particularly Frenchmen are in the 

habits of purchasing damaged Tobacco Cotton Rice &c. at public auction which articles they Invoice 

at the highest market price, and then ship them taking care to be well covered by Insurance.  When 

arrived at this port, the Captain as is usual makes his declaration and enters his protest of which the 

Consul procures a copy being well instructed to cause a survey of the Goods.  This is usually 

done by a Broker in the presence of two Justices of the Peace who create such an average of 

which they draw up a proce verbal (& for which they are well paid) as suits the factor and his friends 

who after disposing of the goods at public sale come upon the underwriters for loss on sales 

damages &c.  There are several French houses in NYork and Philadelphia who have made large 

fortunes by this nefarious practice.  In addition to the losses which our underwriters sustain 

by this means the staple articles of the United States are lowered in estimation by the sale of this 

trash and if this abuse is not corrected our Commerce will suffer greatly therefrom.  I am now 

contending with the chamber of Commerce for my right to appoint in behalf of the underwriters a 

person on each of these surveys and I hope I shall succeed to my wishes.
					I shall occasionally trouble you with such occurrences as I think worthy your notice and 

have the honor to remain with great respect Your Obt. Servt.
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
